[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 12, 2010
                               No. 09-16098                   JOHN LEY
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 09-00026-CR-002-CAR-3

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

JOSE MATA-CAMACHO,
a.k.a. Ramiro Suselo Hernandez,
a.k.a. Audenes Camacho-Catalan,
a.k.a. Hector Luis Rodriguez,
a.k.a. David Jason Ortega,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                  (July 12, 2010)

Before EDMONDSON, MARTIN and FAY, Circuit Judges.
PER CURIAM:

      John Francisco, appointed counsel for Jose Mata-Camacho in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Mata-Camacho’s conviction and

sentence are AFFIRMED.




                                          2